          Case 1:20-cr-00172-DLC Document 53 Filed 05/07/21 Page 1 of 1




                           Law Office of Robert Osuna, PC
                              11 Park Place, Suite 1100
                             New York, New York 10007
                               212.233.1033 telephone
                                646.201.4495 facsimile
                                  Robertosuna.com

Via ECF

May 7, 2021                                      MEMO ENDORSEMENT
The Honorable Denise L. Cote
United State District Court Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 100907

Re:            United States v. Joel Cabrera, 20 Cr. 172 (DLC)        20 Cr. 388-2 (DLC)
               First request to adjourn sentencing.


Dear Judge Cote,

      I submit this letter as a first request to adjourn my clients sentence now scheduled for
May 21, 2021.

        I have received the final Pre-Sentence Report, but I require additional time to review it
with my client. I am also waiting for additional documents and materials from my client’s
family to submit in my Pre-Sentence memorandum.

       Respectfully I am requesting a date in late June 2021.

       I thank the Court for its attention to this matter.
                                                       The Request to adjourn is DENIED. Defense
Sincerely,                                             submissions previously due May 7 are now due
                                                       May 14. Government submissions are due May 17.
       /s/
                                                    SO ORDERED
Law Office of Robert Osuna. PC                      May 10, 2021
By:   Robert Osuna, Esq.
